DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the amendments filed on 18 February 2021:
	Claims 1, 3, 5-7, 9, 11-14, 17 and 19-20 are amended.
	Claims 2, 10 and 18 are canceled.
	Claims 1, 3-9, 11-17 and 19-20 are pending.


Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for database entity sensitivity classification, comprising for each database element, generating element tokens for the database element based on a textual identifier for the database element, generating token combinations for the database element based on the element tokens for the database element and a token order associated with the textual identifier, generating a token-combination document for the database element based on the token combinations for the database element, and generating element feature data for the database element based on the token-combination document for the database element, and determining the entity sensitivity classification on each element feature data associated with a database element of the plurality of database elements and using a sensitivity classification model.

The closest prior art are as follows:

Henry (U.S. PGPub. 2015/0142811) discloses techniques for a content categorization system, comprising determining meanings of input textual data items and groups of textual data items, whilst identifying equivalent meanings between textual data items and between groups of textual data items, and outputs user-selected information that is categorized, indexed, and searchable. However, unlike the instant invention, Henry does not disclose “generating an entity sensitivity classification model using a plurality of model-generation data entries, wherein (a) the entity sensitivity classification model is selected from a plurality of candidate classification models, (b) each candidate classification model of the plurality of candidate classification models is trained using a first portion of the plurality of model-generation data entries to generate a corresponding trained candidate model, (c) each trained candidate model is validated using a second portion of the plurality of model-generation data entries to generate a corresponding validation result, and (d) selecting the entity sensitivity classification model from the plurality of candidate classification model is performed based at least in part on each validation result.”

Hosabettu et al. (U.S. PGPub. 2019/0258854)
The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, 1, 3-9, 11-17 and 19-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                                                                                                                                                                                        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433